The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 27 October 2022.     THIS ACTION IS FINAL.

Status of Claims

Claims 1-2, 4-6, 8-9, 11-16, 18-20 are pending.
Claims 3, 7, 10, 17 are cancelled.
Claim 1-2, 4-6, 8-9, 11-16, 18-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-2, 4-6, 8-9, 11-16, 18-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-2, 4-6, 8-9, 11-16, 18-20of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 8 / 15, the claim recites a method  / system / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 8 / 15, in part, recites 
 “training a first classifier on the, background samples; classifying the input samples containing target classes via the trained first classifier with a confidence score for the one or more background classes; selecting negative classes from the classified input samples, wherein the selected negative classes exclude background classes of classified input samples having confidence scores higher than a first threshold and wherein the selected negative classes exclude background classes of the classified input samples having confidence scores lower than a second threshold wherein the second threshold is lower than the first threshold” (mental process); “selecting samples from the background samples corresponding to the selected negative classes; and training a second classifier on a combined set of the input samples and samples selected from the background samples to classify samples input to the second classifier as one of the target classes or a negative class” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting general computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “training”, “classifying”, “selecting”, in the limitation citied above could be performed by human analyzer using paper / pen / calculator (e.g., a human data analyzer could select data to build statistical model for classifying data), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 8 / 15 recites the additional elements: (a) generic computer elements (generic processor coupled to memory); (b) “obtaining a set of input samples containing target classes; obtaining a set of background samples containing background classes different from the target classes” (insignificant extra solution activity). For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g). Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 8 / 15 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2, 4-6 / 9, 11-14 / 16, 18-20 are dependent on claim 1 / 8 / 15 and include all the limitations of claim 1 / 8 / 15. Therefore, claims 2, 4-6 / 9, 11-14 / 16, 18-20 recite the same abstract ideas. 
With regards to claims 2 / 9 / 16, the claim recites further limitation “further comprising merging similar selected negative classes to a fewer number of selected negative classes to reduce an amount of background samples used to train the second classifier”, which is further limitation on data reduction for statistical modes, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 4-6 / 11-14 / 18-20, the claim recites further limitation on data model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.





Response to Argument

Applicant’s arguments filed 27 October 2022 has been fully considered but they are not fully persuasive. 
Regarding 101 rejections, 
1) Applicant argued that (p.7) 

    PNG
    media_image1.png
    757
    958
    media_image1.png
    Greyscale

Examiner replies: The claims are directed to preparing data processing for statistical models which is a process that a human statistician could perform.  Example 43 is patent eligible because it provides elements for particular treatment of Prophylaxis which is integration into a practical application.  Example 39 is patent eligible because it is directed to generating facial image data for NN training, due to the complexity of generating large number of facial image data (each involve large number of pixels), this task is not practical for human mind to handle.  The process claimed does not involve anything that human mind cannot handle, hence it is directed to a mental process.  The claims are not patent eligible.  
2) Applicant argued that (p.8) 

    PNG
    media_image2.png
    365
    964
    media_image2.png
    Greyscale

Examiner replies: There is no quantitative complexity being stated in the claims.  Human can handle hundreds or thousands data points before computer was invented. The process claimed does not involve anything that human mind cannot handle, hence it is directed to a mental process.  The claims are not patent eligible.  
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number 571-272-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128